 1                               UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                             Case No. 2:18-mj-888-NJK
 4
                    Plaintiff,                             FINDINGS OF FACT, CONCLUSIONS
 5                                                         OF LAW AND ORDER
            v.
 6
     CRISTIAN OMAR SUBIA,
 7
                    Defendant.
 8
 9                                       FINDINGS OF FACT
10          Based on the pending Stipulation of counsel, and good cause appearing therefore, the
11   Court finds that:
12          1.      Mr. Subia intends to enter into a plea agreement with the government on January
13   9, 2019, the time currently set for his Bench Trial. The defendant requests the hearings be
14   combined to address both issues.
15          2.      Counsel for the government and Pretrial Officer Emily McKillip have no
16   objection to the defendant’s request. All parties jointly request that the Court combine the
17   hearing on the Petition for Action on Conditions of Pretrial Release scheduled on January 7,
18   2019 with the Bench Trial on January 9, 2019.
19                                             ORDER
20          IT IS THEREFORE ORDERED that the hearing on Petition for Action on Conditions
21   of Pretrial Release currently scheduled on Monday, January 7, 2019, at 9:00 a.m., be vacated
22   and continued to January 9, 2019 at 8:45 a.m.
23                     4th day of January, 2019.
            DATED this ____
24
25                                               UNITED STATES MAGISTRATE JUDGE
26
